996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald E. GRAY, Appellant,v.Robert PERKINS;  City of Dixon; Ed Miller, Appellees.
No. 92-3759.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 11, 1993.Filed:  June 16, 1993.

Before BOWMAN, Circuit Judge, HENLEY,* Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Appellant Robert E. Gray appeals from the order of the District Court1 entering summary judgment in favor of all defendants, including appellee Robert Perkins, on Gray's 42 U.S.C. § 1983 claims.2  Gray argues that summary judgment was improper because genuine issues of material fact remain in dispute on the question of whether Perkins, a deputy of the Dixon, Missouri, Police Department, used excessive force in attempting to arrest Gray for drinking in public.


2
Having reviewed the briefs and record, we agree with the District Court that summary judgment was appropriate.  As no error of law appears, and as an opinion in this case would have no precedential value, the decision of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



*
 Judge Henley concurred at conference in the present disposition of the case, but became ill before the opinion was circulated to the panel


1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri


2
 The District Court dismissed Gray's pendent state law claim without prejudice, resulting in a final judgment as to all claims against all parties